TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 16, 2014



                                       NO. 03-11-00317-CR


                                   Bennie Fuelberg, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 424TH DISTRICT COURT OF BLANCO COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.